Citation Nr: 1210349	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  00-06 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an effective date earlier than July 15, 1998, for the grant of service connection for congenital cervical spine fusion with scoliosis, stenosis, and radiculopathy (cervical spine disability).

2.  Entitlement to an effective date earlier than July 15, 1998, for the grant of a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an effective date earlier than July 15, 1998, for establishment of basic eligibility to Dependents' Educational Assistance (DEA) under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	John F. Cameron, Esq.




ATTORNEY FOR THE BOARD

D. Whitehead


INTRODUCTION

The Veteran served on active duty from January 1973 to December 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating determinations by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.   

In a July 2008 decision, the Board denied, in pertinent part, the claims for earlier effective date for the grant of service connection for a cervical spine disability, and entitlement to TDIU benefits and DEA eligibility.  Thereafter, the Veteran appealed the Board's denial of his claims to the United States Court of Appeals for Veterans Claims (Court).  In May 2011, the Court issued a Memorandum Decision vacating the Board's decision with respect to these claims, as the Court determined that the Board failed to give consideration to whether the Veteran's submission of additional medical evidence in July 1996 constituted new and material evidence under 38 C.F.R. § 3.156(b).  The claims were remanded to Board for proper consideration of this regulation.    

The issues of earlier effective dates for the grant of TDIU benefits and establishment of DEA eligibility are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran was last denied service connection for a cervical spine disorder by way of a November 1984 Board decision, which he failed to appeal.  It is, therefore, final.

2.  On January 6, 1995, the Veteran filed a claim to reopen service connection for a cervical spine disorder.

3.  By an October 1995 rating decision, the RO denied the Veteran's claim to reopen service connection for a cervical spine disorder; however, evidence was received by the RO within one year of the this, so it remained pending. 

4.  On July 15, 1998, the Veteran filed an additional claim seeking to reopen his claims for a cervical spine disorder; in June 2004 the RO granted service connection for a cervical spine disorder assigned an effective date of July 15, 1998, the date on which it determined that the Veteran filed his claim to reopen.


CONCLUSIONS OF LAW

1.  The November 1984 Board decision, which denied service connection for a cervical spine disorder, is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2011); 38 C.F.R. § 20.1100 (2011). 

2.  The October 1995 rating decision has been pending since rendered.  38 C.F.R. § 3.156(b).

3.  The criteria for an effective date of January 6, 1995, but no earlier, for the grant of service connection for a cervical spine disability are met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.151, 3.155, 3.156(r), 3.158, 3.160, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim (1) Veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

As the issue on appeal for an earlier effective date is a downstream issue from that of service connection, the appellant bears the burden of demonstrating prejudice resulting from defective VCAA notice.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues ").  In this case, as the decision being made herein as relates to the effective date claim is fully favorable to the Veteran, any error committed with respect to either the duty to notify or the duty to assist, is harmless and need not be further discussed.

Factual Background

The Veteran originally sought entitlement to service connection for residuals of an in-service fall with head injury in August 1977.  His claim was denied on the basis of failure to report for a scheduled examination in October 1977.  He was provided notice of the denial, and his appellate rights, that same month.  He did not perfect an appeal, and the decision became final.

Subsequently, he attempt to reopen his claim for service connection for residuals of a head injury on several occasions.  Notably, his claim was denied by the RO in an August 1983 rating decision, which the Veteran appealed to the Board.  In a November 1984 decision, the Board denied the claim.  Under VA regulations, Board decisions are final and binding based on evidence on file at the time the Veteran is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 20.1100.  The claimant has one year from notification of a Board decision to appeal the decision by filing an appeal with the Court.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7104(b).  The Veteran did not appeal the November 1984 Board decision to the Court, and thus the Board decision issued in November 1984 became final.

The current appeal arises from a claim filed by the Veteran on January 6, 1995, seeking to reopen his claim for benefits for residuals of an in-service head injury.  The Veteran specifically claimed that he suffered a neck injury at the time of the in-service incident.  Additionally, the Veteran filed  a claim for nonservice-connected pension benefits.  At the time of the Veteran's application to reopen, the claims file included the following:  the Veteran's service treatment records, showing that the Veteran suffered a brain concussion with post-concussion syndrome and strain of the back in April 1975 following a fall; and a July 1983 VA treatment record showing that the Veteran had been diagnosed with Klippel-Feil deformity of the cervical spine and noting that radiological examinations of the cervical spine revealed congential fusion of the C-3 and C-4 vertebral bodies with no evidence of stenosis.  In support of his claim to reopen, the Veteran submitted a June 1995 VA hospital discharge summary showing that he was treated from May 1995 to June 1995 for cervical radiculopathy.  The discharge summary documented his history of cervical radiculopathy and cervical stenosis with decreased motion of his left arm and pain and tenderness in his neck.  He was also noted to have a history of spine fusion of T-3 to C-4 with severe disc disease and radiculopathy at C-4.

In an October 1995 rating decision, the RO denied the Veteran's claim to reopen the neck injury claim and the claim for nonservice-connection pension.  With respect to the neck injury claim, the RO determined that the Veteran's service treatment records did not show that he sustained a neck injury at the time of his in-service fall in April 1975.  In reaching this determination, the RO discussed the Veteran's post-military medical records as described above.  

Thereafter, in July 1996, the Veteran submitted a statement requesting that his claim for nonservice-connection pension be reopened.  He essentially reported that he was now totally disabled and unable to seek gainful employment due to the severity of his conditions.  Additionally, he submitted VA medical records showing hospital treatment for his cervical spine disorder.  The Veteran reported that he was receiving  treatment at that time at a VA medical facility and requested that he be scheduled for a Compensation and Pension examination.  He submitted what appeared to be an amended version of the previously submitted June 1995 VA hospital discharge summary clarifying that he received in-patient treatment from March 1995 to June 1995; this record reiterated that he was diagnosed with cervical radiculopathy and stenosis.  The Veteran also submitted a VA hospital summary showing that he received treatment from April 1996 to May 1996 and that he was diagnosed with cervical arthritis.  Finally, the Veteran included information indicating that he filed for benefits from the Social Security Administration (SSA).

The RO interpreted the Veteran's statement and submission as a claim to reopen his claim for nonservice-connected pension benefits; this claim was denied in an August 1996 rating decision.

On July 15, 1998, the Veteran filed an additional claim seeking to reopen his claims for a cervical spine disorder and for nonservice-connected pension.  The RO obtained the Veteran's VA medical records, dated collectively from November 1994 to January 1999, showing treatment for his cervical spine symptomatology. 
Both claims were denied by way of a February 1999 rating decision, and the Veteran filed a timely Notice of Disagreement (NOD) with respect to both issues.  The RO obtained additional medical records showing treatment for the Veteran's cervical spine disability at VA and private medical facilities.  His claim for nonservice-connected pension benefits was eventually granted by way of a September 2000 rating decision.  After the Veteran perfected an appeal with regards to the cervical spine claim, the Board ultimately reopened the claim in a January 2004 decision on the basis of new and material evidence and remanded the issue of service connection for a cervical spine disorder to the RO for further development.  In the June 2004 rating decision currently on appeal, the RO granted service connection for congenital cervical spine fusion with scoliosis, stenosis, and radiculopathy based, in part, on a May 2004 VA medical opinion relating his disorder to the in-service injury.  The RO assigned an effective date of July 15, 1998, the date on which it determined that the Veteran filed his claim to reopen.

In April 2006, the Veteran perfected an appeal as to the effective date assigned for his now service-connected cervical spine disability.  The Board addressed the issue in the July 2008 decision and determined that an effective date prior to July 15, 1998, was not warranted.  Specifically, the Board concluded that the Veteran was not entitled to an earlier effective for his cervical spine disability because the disorder was subject to a final October 1995 rating decision, for which he did not seek to reopen until July 15, 1998.

As noted above, the Veteran appealed the Board's denial of an earlier effective date for his cervical spine disability to the Court.  In the May 2011 Memorandum Decision, the Court determined that VA was in error for not properly considering the additional medical evidence submitted by the Veteran in July 1996, which was within a year of the October 1995 rating decision.  As explained by the Court, the Veteran's submission of additional evidence within a year of the October 1995 rating decision that denied the cervical spine claim required VA to consider whether new and material evidence had been received in accordance with 38 C.F.R. § 3.156(b).  The RO and the Board's failure to determine whether the July 1996 submission was new and material evidence constituted error and precluded the finality of the October 1995 rating decision.  Additionally, the Court essentially highlighted that the medical records submitted in July 1996 referenced other, underlying treatment records related to the Veteran's cervical spine claim and placed VA on notice of the existence of additional medical evidence.  As such, VA was bound to obtain these potentially relevant records under 38 U.S.C.A. § 5103A(a)(1), (b)(1), and thus it could not be said that VA had fulfilled its duty to assist the Veteran in substantiating his claim.  The Court directed the Board to consider the application of 38 C.F.R. § 3.156(b) and to determine whether the Veteran's July 1996 submission of medical records constituted new and material evidence that prevented the finality of the October 1995 rating decision.

Legal Criteria and Analysis

Applicable regulatory and statutory provisions stipulate that the effective date for an award of service connection based on a claim reopened after final disallowance will be the date of receipt of the application to reopen, or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(r); see also 38 U.S.C.A. § 38 U.S.C.A. § 5110(a).  The Veteran's claim to reopen was received by VA on January 6, 1995.  The Board cannot look behind the date the claim to reopen was received in considering the Veteran's claim.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006); see also Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear and unmistakable error, the appellant] cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date.").  The Board finds that 38 C.F.R. § 3.400(q)(2) is not applicable under the circumstances of this case because as was explained above, there is a final 1984 Board decision that cannot be disturbed at this point, absent a motion for clear and unmistakable error.  See 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100, 20.1400, et. seq. (2011).  As such, this is a reopened claim, and must be treated as such with respect to assigning the appropriate effective date.

As previously determined, the previous denial of the Veteran's claim issued in November 1984 is final.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Generally, a specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 C.F.R. § 3.151(a).  However, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

A claim may remain pending in the adjudication process, even for years, if VA fails to act on it.  See Norris v. West, 12 Vet. App. 413 (1999).  A pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  See Jones v. Shinseki, 619 F.3d 1371-72 (Fed. Cir. 2010).

VA regulations, specifically 38 C.F.R. § 3.156(b), provides that evidence received within the one year period prior to the decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  In Jennings v. Mansfield, 509 F.3d 1362, 1368, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a claim becomes final and subject to a motion to reopen only after the period for appeal has run.  Any interim submissions before finality must be considered by VA as part of the original claim."

The Board notes that the legal standard of what constitutes "new and material" evidence was amended during the pendency of this appeal.  This amendment is inapplicable in the instant case as the amendment applies prospectively to claims filed on or after August 29, 2001.  See 38 C.F.R. § 3.156(a).  The Veteran's current application to reopen the claim of service connection was received prior to that date.

But under the circumstances of this case, which concerns the assignment of an earlier effective date rather than whether new and material evidence was received, the Board herein will focus on the meaning of "new and material" evidence for the purposes of 38 C.F.R. § 3.156(b).  

In Muehl v. West, 13 Vet. App. 159 (1999) the Veterans Court addressed the issue of whether a decision becomes final if new and material evidence is submitted in within the one year period and the benefit is ultimately granted.  Mr. Muehl, in December 1992, filed a claim to reopen a previously denied claim for VA benefits and the RO denied his request to reopen in September 1993.  Id.  In January 1994 SSA records were submitted and the RO issued a decision in March 1994 stating that it was reopening the claim and denying the claim on the merits.  In February 1995 the Veteran requested reconsideration of the decision and in February 1996 the RO granted a VA pension.  Id.  Mr. Muehl appealed the February 1996 decision, challenging the effective date of the award.  The Board determined that the September 1993 decision had become final because the Veteran had never appealed that decision and that the January 1994 submission of SSA records was an informal claim.  Id.  The Court held that because the SSA records were received within one year of the September 1993 decision the September 1993 decision did not become final.  Id.

Muehl, Jennings, and another case in that line, Young v. Shinseki, 22 Vet. App. 461 (2009), all involve disputes over the effective date to be assigned for benefits which were ultimately granted based on the evidence submitted in the one year period following the denial of a claim.

Based on the evidence of record and applicable laws and regulations, the Board finds that January 6, 1995, is the appropriate effective date for the grant of service connection for the Veteran's cervical spine disability.  

The Court has consistently held that when a statement is submitted within one year of a rating decision, even if it is not found to be a valid NOD with that prior rating decision, that "does not end the inquiry" as the statement (and any other submissions received within one year of the rating decision) must be examined to determine whether it includes the submission of new and material evidence.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  This is because "38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate[s] back to the original claim."  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Muehl v. West, 13 Vet. App. 159, 160-61 (1999). Accordingly, the Court remanded the Veteran's claim for the Board to consider whether the Veteran was entitled to an earlier effective date under 38 C.F.R. § 3.156(b).

Pursuant to the Court's instructions, the Board has reviewed the Veteran's July 1996 submission to determine whether new and material evidence was received, such that the finality of the October 1995 rating decision was prevented.  The Board finds that the evidence submitted in July 1996 is "new and material," within the meaning of 38 C.F.R. § 3.156(b), to the Veteran's cervical spine disorder claim filed in January 1995.  In accordance with Jennings, the Board emphasizes that "[a]ny interim submissions before finality must be considered by VA as part of the original claim."  As such, the Board is of the opinion that since the Court has determined that the instant claim has been pending since the October 1995 decision, the Court has essentially already determined that the identified evidence is "new and material" within the meaning of 38 C.F.R. § 3.156(b).  The evidence at issue includes a July 1996 submission, clarified the exact dates of the Veteran's inpatient VA treatment in 1995 and provided information regarding the nature of the Veteran's cervical spine disability, as it is the earliest evidence showing a definitive diagnosis of cervical spine stenosis and arthritis.  

Additionally, the July 1996 submission provided notice of additional VA records, constructively of record, and SSA records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims folder, are in the constructive possession of the Board and must be considered).  This evidence, in conjunction with additional medical records, prompted the VA to pursue additional development in 2004, which eventually lead to the grant of service connection for the claim.  See Shade v. Shinseki, 4 Vet. App. 110, 117-18 (2010) (holding that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim").  Given this, the Board finds that the Veteran submitted "new and material evidence" within the context of 38 C.F.R. § 3.156(b) in July 1996.

Thus, when considering the record as a whole and in the context of the Court's May 2011 Memorandum Decision, the Board finds the VA treatment and SSA record submitted in July 1996 barred the October 1995 rating decision from becoming final.  As the October 1995 rating decision was not final, the June 2004 rating decision is simply a readjudication of the outstanding issue of whether service connection for a cervical spine disability was warranted.  Therefore, the Board finds that the effective date of the grant of service connection for a cervical spine disability should be the date the Veteran's claim to reopen was received, in other words, January 6, 1995.  The Veteran's claim for an earlier effective date is, therefore, granted, but only to that extent.


ORDER

Entitlement to an effective date of January 6, 1995, but no earlier, for the award of service connection for a cervical spine disability is granted.


REMAND

Unfortunately, a remand is also required with respect to the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

The Veteran claims that earlier effective dates prior to July 15, 1998, are warranted for his grant of TDIU and DEA.  A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In general, where a claim for TDIU is filed more than one year after separation from active service, the effective date for the grant of TDIU is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400.

In determining an appropriate effective date, the Board must first identify the date of filing of the claim.  The Board then determines when it was "factually ascertainable" that an increase in disability occurred.  Such date may be before or after the date the claim was filed, but may be no more than one year prior to the date of claim.  See 38 C.F.R. § 4.300(o) (2010).

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

The Board notes that marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

Notwithstanding the provisions of 38 C.F.R. § 4.16(a), it is VA's policy to grant a TDIU in all cases where a service connected disability causes unemployability regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).

As discussed above, the Board has granted the Veteran's request for earlier effective date prior to July 15, 1998 for his cervical spine disability.  Specifically, the Veteran's newly assigned earlier effective date of service connection for the cervical spine disability is January 6, 1995.

As the preceding decision has granted the request for an earlier effective of service connection for the cervical spine disability, the RO will be responsible for effectuating that grant, which could impact the Veteran's claim for TDIU.  Specifically, the case must be returned to the RO for the assignment of disability ratings for the Veteran's service connected cervical spine disability from January 6, 1995, to July 14, 1998.  As such, the RO must then reconsider the TDIU issue, which is inextricably intertwined with assignment of percentage rating for the service connection grants. 

In addition, as to the Veteran's claim for DEA under the provisions of 38 U.S.C.A. Chapter 35, the Board notes that such is dependent upon the outcome of the Veteran's TDIU claim.

For this reason, the issue must be resolved prior to resolution of the TDIU and DEA issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issues.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall assign a disability rating for the Veteran's service-connected cervical spine disability given the newly assigned effective date of January 6, 1995.  Then the RO/AMC shall readjudicate the TDIU and DEA claims under the provisions of 38 U.S.C.A. Chapter 35.

2.  After completion of the above, and any additional development deemed necessary, the RO/AMC shall review the record and determine if the Veteran's claims for earlier effective dates for the grant of TDIU benefits and DEA eligibility.  If the claims are not granted, the Veteran and his representative shall be furnished with an appropriate Supplemental Statement of the Case (SSOC), and afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


